Citation Nr: 1311472	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  08-34 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sacroilitis.

2.  Entitlement to service connection for a deviated septum and nasal obstruction, status post septorhinoplasty and bilateral turbinoplasty.

3.  Entitlement to an initial increased disability rating for allergic rhinitis, evaluated as noncompensably disabling from March 10, 2007 to February 11, 2010 and as 10 percent disabling, from February 12, 2010.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from July 2003 to March 2007. 

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  During the pendency of this appeal, the Veteran's claims folder was transferred to the Pittsburgh RO Foreign Cases Division as he currently resides in Germany.  

By a February 2012 rating action, the RO disability rating for the Veteran's allergic rhinitis was increased from 0 to 10 percent effective February 12, 2010.  Despite the grant of an increased disability rating for this service-connected disability, the Veteran has not been awarded the highest possible evaluation available.  As a result, he is presumed to be seeking the maximum possible evaluation and the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board also notes that recent VA medical records, available through the Compensation and Pension Records Interchange (CAPRI), were uploaded to the Veteran's electronic Virtual VA folder in February 2012 and considered by the RO in the most recent Supplemental Statement of the Case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Regarding the characterization of the deviated septum issue, the rating decision on appeal characterizes the claim differently.  The Board observes that the Veteran filed claims for service connection for a deviated septum and nasal obstruction and service connection for maxillofacial surgery, septorhinoplasty and bilateral turbinoplasty.  The RO then characterized the issue in the June 2007 rating decision as service connection for deviated septum and nasal obstruction, septorhinoplasty and bilateral turbinoplasty to include status post Lefort procedure with retained hardware (maxillofacial surgery).  

The Board observes that only the claim for deviated septum and nasal obstruction, status post septorhinoplasty and bilateral turbinoplasty is currently under appeal.  Although the RO conflated the nasal surgery residuals and oral surgery residuals in the rating decision and Statement of the Case, the Veteran only perfected the claim for deviated septum and nasal obstruction, status post septorhinoplasty and bilateral turbinoplasty in his September 2008 substantive appeal.  Further, the Veteran's deviated septum residuals and residuals from maxillofacial surgery are separate and distinctly diagnosed disabilities and must be considered separate and distinct claims.  The Board concludes that the proper action is to adjudicate the already developed claim for deviated septum and nasal obstruction, status post septorhinoplasty and bilateral turbinoplasty and to refer the claim for service connection for residuals from maxillofacial surgery, claimed status post Lefort procedure with retained hardware, to the RO for any necessary development.  The Board has, accordingly recharacterized the issue on appeal to reflect the appeal before it.  

The Board does not have jurisdiction over the issue of entitlement to service connection for residuals from maxillofacial surgery, claimed status post Lefort procedure with retained hardware and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  The Veteran is service-connected for left sacroiliac strain, and the pain he experiences as a consequence of this disability is contemplated by the rating assigned; there is no competent and credible indication he has additional disability involving sacroilitis that is not already compensated. 

2.  The preponderance of the evidence shows that symptoms associated with the claimed deviated septum and nasal obstruction, status post septorhinoplasty and bilateral turbinoplasty are manifestations of the Veteran's service-connected allergic rhinitis and are contemplated by the rating criteria used for the evaluation of this disability.

3.  Prior to February 12, 2010, the Veteran's allergic rhinitis was manifested by nasal congestion, and sneezing without objective clinical evidence of complete obstruction of one nasal passage, or more than 50 percent obstruction on both sides.

4.  Since February 12, 2010, the Veteran's allergic rhinitis has been manifested by a 80 percent blockage in at least one nasal passage, but no evidence of polyps.


CONCLUSIONS OF LAW

1.  As the claimed sacroilitis encompasses the same symptomatology of, and cannot be separated from, the Veteran's service-connected left sacroilitis strain - and the Veteran has already been fully compensated for this disability - there remain no allegations of error of fact or law for appellate consideration with regards to the claim for service connection for a separate sacroilitis disorder; therefore, the claim is dismissed.  38 U.S.C.A. § 7105(d) (West 2002).

2.  As the claimed deviated septum and nasal obstruction, status post septorhinoplasty and bilateral turbinoplasty encompasses the same symptomatology of, and cannot be separated from, the Veteran's service-connected allergic rhinitis - and the Veteran has already been fully compensated for this disability - there remain no allegations of error of fact or law for appellate consideration with regards to the claim for service connection for a separate deviated septum and nasal obstruction, status post septorhinoplasty and bilateral turbinoplasty; therefore, the claim is dismissed.  38 U.S.C.A. § 7105(d) (West 2002).

3.  Prior to February 12, 2010, the criteria for an initial compensable disability rating for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522 (2012).  

4.  Since February 12, 2010, the criteria for an initial disability rating in excess of 10 percent for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, DC 6522 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the increased rating issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran's claims were initially filed as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  To that end the Veteran was notified via letter dated in December 2006 of VA's duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2007, nothing more was required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  The Veteran was provided a contract physical examination through QTC Medical Services in connection with his claims to assist in determining whether the Veteran's claimed conditions are attributable to his military service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history and the Veteran's service history to support the conclusions reached.  

The Board has considered that the Veteran has not been afforded a VA examination of his service-connected allergic rhinitis since January 2007, but finds that the medical evidence of record in this case is not too old to adequately evaluate his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time].  Additionally, the record contains subsequent treatment records dated through March 2011 which are sufficient to rate the Veteran's service-connected disability in relation to the applicable rating criteria.  38 C.F.R. § 4.2 (2012); Abernathy v. Principi, 3 Vet.App. 461 (1992).  Consequently a new VA examination to rate the severity of his allergic rhinitis is not warranted.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


I.  Law and Analysis for Service Connection

The Veteran is seeking service connection for sacroilitis that he contends developed following an in-service injury.  See VA examination report January 2007.  He is also seeking service connection for a deviated septum and nasal obstruction, status post septorhinoplasty and bilateral turbinoplasty he claims had their onset during military service.  He basically argues that there was no documentation of any deformity related to his nose or sinuses at the time of his enlistment and that the earliest notation of related symptoms was more than three years from the date of his entrance examination.  See VA Form 21-4138 dated April 2012.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Service connection for certain specified chronic diseases may be established on a presumptive basis by showing that they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Turning to the evidence of record, service treatment records show that in January 2005, the Veteran was evaluated for complaints of low back pain reporting that he had fallen in the shower about a year prior with complaints primarily confined to the left PSIS (posterior superior iliac spine) and low back.  He continued to complain of chronic left sacroiliac joint pain that was not responding to conservative treatment.  There were no other significant radicular or back symptoms.  Clinical assessments of sacroiliac region sprain, left sacroilitis, and left sacroiliac pain/dysfunction were made.  See Chronological Record of Medical Care January 6, 2005, March 3, 2005, June 16, 2005, June 24, 2005, and July 17, 2005. 

Other service records show that in November 2005 the Veteran was evaluated for a long history of nasal polyps and nasal congestion which had worsened during the high environmental allergen season.  Examination revealed a small right nasal polyp and a larger left nasal polyp.  The vascular surface was tender.  See Chronological Record of Medical Care November 7, 2005.  During a subsequent evaluation in December 2005, the Veteran gave a history of nasal trauma in the distant past.  Examination revealed the nasal septum was deviated to the right.  The nasal mucosa was normal and there was no tenderness of the sinus and no polyps were seen.  The clinical impression was wide right nasal septal deviation with compensatory left turbinate hypertrophy.  A nasal septoplasty/turbinate reduction was suggested.  See Chronological Record of Medical Care December 12, 2005.  The remaining treatment records show continued treatment of his complaints of sore throat, nasal drainage, watery eyes, nasal airway obstruction attributed to allergic rhinitis.  See Chronological Record of Medical Care March 17, 2006, March 20, 2006, and May 4, 2006 and July 27, 2006.

In August 2006, Veteran underwent elective corrective surgery for a deviated septum (septorhinoplasty, nasal reconstruction and turbinoplasty).  He did well postoperatively and in December 2006 returned for minor scar revision and left inferior turbinoplasty.  On examination the nasal septum and turbinates were both normal and there was no sinus tenderness.  The Veteran reported the left nasal obstruction was much improved after the surgery.  See Chronological Record of Medical Care December 8, 2006.  

At separation in January 2007, the examiner noted the Veteran's history of left sacroiliac joint problems.  The examiner also noted the Veteran's history of allergic rhinitis and status post septoplasty, rhinoplasty and turbinoplasty, which seemed to have helped his chronic sinus problems.  

Not long after service discharge the Veteran underwent a QTC examination and at that time gave a history of chronic sinus problems, constant sinusitis, and interference with breathing through the nose.  He also complained of pain in the left bridge and right nasal portion of the nose.  Examination of the nose revealed no nasal obstruction, no deviated septum, and no partial loss of the nose or ala.  There was no scar and no disfigurement.  There was no evidence of rhinitis or sinusitis.  Nasal X-rays showed old injury of superior nasal spine, but sinus X-rays were normal.  The clinical impression was allergic rhinitis and old healed nasal spine fracture.  The examiner noted there was no pathology to render a diagnosis of nasal obstruction, septorhinoplasty, or bilateral turbinoplasty, as these were considered resolved.  

The Veteran also gave a history of problems with spinal weakness and pain located around the left sacroiliac joint.  Examination of the hips and thoracolumbar spine was within normal limits, with the exception of a positive Patrick's sign on the left consistent with sacroiliac joint disorder.  The diagnoses included left hip strain and left sacroiliac strain.  The examiner determined there was no pathology to render diagnosis of sacroilitis.

The Veteran was subsequently service connected for his sacroiliac strain, left rated as 10 percent disabling under DC 5236 (sacroiliac injury and weakness), and allergic rhinitis rated as noncompensably disabling under DC 6522 (allergic or vasomotor rhinitis).  See June 2007 Rating Decision.

The remaining post-service evidence from 2007 to 2012 primarily concern treatment for the Veteran's already service-connected allergic rhinitis or and left sacroiliac strain.  

Sacroilitis

Having reviewed the evidence of record, the Board finds that service connection for sacroilitis (as separate from the Veteran's currently service-connected left sacroiliac strain) is not warranted.  Essentially, the weight of the medical evidence indicates that the Veteran's symptoms of sacroilitis are manifestations of his currently service-connected left sacroiliac strain.  Indeed, the Veteran has consistently reported, and as indicated by the preponderance of the medical evidence, that his current symptoms stem from his in-service orthopedic symptomatology following a fall.  As explained above, the claims file includes a VA medical opinion from January 2007 relating the Veteran's left sacroiliac symptoms to his in-service injury and associated orthopedic symptomatology.  Thus, to the extent that sacroilitis has been complained of or otherwise documented, the Board finds that this is part and parcel of the Veteran's service-connected left sacroiliac strain.  Accordingly, service connection is not warranted on an independent basis in this case for sacroilitis.  

It is important to recognize that the Veteran may not be entitled to be doubly compensated for the same disability.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The rationale behind this "rule against pyramiding" is that a claimant should not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Absent evidence of sacroilitis with distinct symptomatology from his service-connected left sacroiliac strain, consideration of service connection for sacroilitis based on the same in-service occurrence and symptomatology is not warranted.  Such an action would amount to impermissible pyramiding.  Any issue as to a separate and distinct disability rating for chronic sacroiliac pain can only be accomplished by way of an increased rating claim for his left sacroiliac strain.  

Therefore, absent a clear distinction between the Veteran's current symptoms, service connection for sacroilitis is not warranted, as such an award would be duplicative of his already service-connected left sacroilitis strain.  Accordingly, the Board finds that the claim of entitlement to service connection for sacroilitis must be dismissed because service connection has already been established for left sacroilitis strain based on the same in-service occurrence and currently manifested by the same symptomatology.  38 U.S.C.A. § 7105.



Deviated Septum and Nasal Obstruction, 
Status Post Septorhinoplasty and Bilateral Turbinoplasty.

With regard to the Veteran's deviated septum residuals, the evidence of record shows he successfully underwent a septorhinoplasty and bilateral turbinoplasty in service and there is no clinical confirmation that this caused any chronic impairment or permanent residuals.  There is no post-service evidence that he is currently being treated for residuals of the septorhinoplasty and bilateral turbinoplasty, and no examiner of record has found objective clinical evidence of symptoms, manifestations, or deficits in bodily functioning associated with this surgeries.  Moreover, the post-service QTC report is unrebutted by any other medical evidence to the contrary.  In sum, it appears that the outcome of the in-service surgery was purely ameliorative.  

The evidence does not otherwise establish that the Veteran had, at the time of his discharge from active service, or now has residuals as a result of the septorhinoplasty and bilateral turbinoplasty during service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  In the absence of a clear diagnosis, or abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.  

Moreover, the Veteran is already service-connected for his complaints of nasal congestion nasal airway obstruction, associated with his service-connected allergic rhinitis under DC 6522, so his associated symptoms are considered in evaluating the overall severity of this disability.  Again, the Board highlights that VA is prohibited from awarding disability benefits for two separate diagnoses that produce the same manifestations of a disability.  In other words, it would violate VA's anti-pyramiding regulation.  38 C.F.R. 4.14; Esteban supra, Fanning supra, & Brady supra.  Accordingly, sinusitis-related symptoms are already currently service-connected and compensated under DC 6522 and there is no basis to separately service-connect such symptoms.  Any issue as to a separate and distinct disability rating for chronic sinus problems and interference with breathing through the nose can only be accomplished by way of an increased rating claim for his allergic rhinitis.  

Therefore, absent a clear distinction between the Veteran's current symptoms, service connection for a deviated septum status post septorhinoplasty and bilateral turbinoplasty is not warranted, as such an award would be duplicative of his already service-connected allergic rhinitis.  Accordingly, the Board finds that the claim of entitlement to service connection for deviated septum status post septorhinoplasty and bilateral turbinoplasty must be dismissed because service connection has already been established for allergic rhinitis based on the same in-service occurrence and currently manifested by the same symptomatology.  38 U.S.C.A. § 7105.


II.  Law and Analysis for Increased Ratings

The Veteran contends that his service-connected allergic rhinitis is more disabling than is reflected in the current 10 percent or previous noncompensable evaluations.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, service connection for allergic rhinitis was established by a June 2007 rating decision, which assigned a noncompensable disability rating under DC 6522, effective March 10, 2007.  The Veteran appealed the initial evaluation assigned.  In February 2012, the disability rating was increased to 10 percent, effective February 12, 2010.  

Under DC 6522, a 10 percent disability rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A 30 percent disability rating is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97.

In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Applying the regulations to the facts in the case, the Board finds that, prior to February 12, 2010, the criteria for a compensable rating were not met.  The record during this timeframe includes a January 2007 QTC examination report.  At that time he gave a history of chronic sinus problems, constant sinusitis and interference with breathing through the nose.  Examination of the nose was essentially within normal limits with no evidence of nasal obstruction, rhinitis or sinusitis.  Sinus X-rays were normal.  The pertinent clinical impression was allergic rhinitis.  

The remaining post-service evidence shows that during an allergy consultation in September 2008, the Veteran was evaluated for nasal stuffiness, frequent sneezing and occasional runny/ drippy nose.  He also complained of sinus pressure/pain and nasal pain.  He reported symptoms of rhinitis were present all year.  On examination the nasal mucosa was pink-red and moderately edematous.  There was no discharge, post-nasal drip or polyps.  The septum was straight.  A CT (computerized tomography) scan of the maxillofacial or sinuses showed minimal paranasal mucosal thickening and post surgical repair of the anterior maxillary sinus and a remote nasal fracture.  The clinical impression was allergic rhinitis.  It was noted the Veteran was not using his allergy medications aggressively or consistently enough.  Although it was suspected that many nasal symptoms were due to the Veteran anatomical abnormalities/surgeries.  

Also of record is VA outpatient treatment record dated February 12, 2010, for follow-up for continued problems with sneezing, runny nose and itchy eyes, but main symptoms is nasal congestion.  The Veteran was currently taking Singulair which was helping but not completely.  On examination the nasal mucosa was pink-red and moderately edematous.  There was scant clear mucosa.  It appears that at least one of the nasal passages was 80 percent obstructed, but there was no polyps seen.  

Based upon these findings, the RO, in a February 2012 rating decision, increased the Veteran's disability rating to 10 percent, effective February 12, 2010, the date of the VA treatment record in accordance with 38 C.F.R. § 3.400(o).  In essence, this was the earliest date on which it was factually ascertainable, from the record that an increase in disability warranting the assignment of a higher disability rating had occurred.  The Board agrees.  

However, the Board finds there is no competent evidence of record indicating that the service-connected allergic rhinitis is manifested by sufficient symptomatology to warrant a disability rating in excess of 10 percent.  The medical evidence details various symptoms and complications, including nasal congestion, sneezing, watery eyes, sore throat and post-nasal drip.  Despite the Veteran's complaints, however, the objective medical evidence does not reveal that he has had nasal polyps, as is required for a higher rating under DC 6522.  

There are no other provisions upon which to assign a higher rating.  Under DC 6502, a maximum 10 percent rating is warranted for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Likewise the Veteran's allergic rhinitis has not been manifested by three or more incapacitating episodes per year requiring prolonged antibiotic treatment, or by more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting as required for a compensable evaluation under DCs 6510, 6511, 6512, 6513 and 6514.  38 C.F.R. § 4.97.  He does not contend that he has, nor does the objective medical evidence of record support a finding that there are symptoms of bacterial rhinitis (DC 6523) or granulomatous rhinitis (DC 6524).  Id. 

It is not the Board's intent, in its discussion of the merits of this case, to in any way trivialize the severity of the Veteran's complaints or the sincerity of his beliefs concerning the gravity of his symptoms.  Inasmuch as he is not competent to identify a specific level of disability as determined by the appropriate diagnostic codes, there is no means to increase the disability rating based on the medical evidence currently of record, especially because no other codes of the rating schedule provide a basis for the application of a higher rating.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which stipulate that an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation in this case is not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected allergic rhinitis, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that this disability has required hospitalization at any pertinent time during this appeal, and the VA examination is void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Although the Board has no reason to doubt that the Veteran's symptomatology adversely impacts his employability, this is specifically contemplated by the ratings currently assigned.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

The Board has also considered the Veteran's assertions that his service-connected allergic rhinitis causes significant impairment, and he is competent to describe readily visible and identifiable symptoms.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher ratings.  Consequently, the criteria for the assignment of higher disability ratings for the service-connected allergic rhinitis are not met.  The Board has reviewed the claim mindful of the guidance of Fenderson, supra.  The current levels of disability shown are encompassed by the ratings assigned, and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher evaluations are not warranted for this disability for any portion of the time period under consideration.  There is no basis for the assignment of further staged ratings.  

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected allergic rhinitis prevents him from obtaining and maintaining gainful employment-nor has the Veteran contended otherwise.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.  

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

As service connection for left sacroiliac strain is already in effect, the appeal on the issue of entitlement to service connection for sacroilitis based on the same in-service occurrence and manifestations is dismissed.

As service connection for allergic rhinitis is already in effect, the appeal on the issue of entitlement to service connection for deviated septum status post septorhinoplasty and bilateral turbinoplasty based on the same in-service manifestations is dismissed.

A compensable disability rating for allergic rhinitis, prior to February 12, 2012 is denied.

A disability rating in excess of 10 percent for allergic rhinitis, since February 12, 2010, is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


